Name: Commission Regulation (EEC) No 327/92 of 11 February 1992 opening a standing invitation to tender for the export of 30 000 tonnes of feed rye held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/18 Official Journal of the European Communities 12. 2 . 92 COMMISSION REGULATION (EEC) No 327/92 of 11 February 1992 opening a standing invitation to tender for the export of 30 000 tonnes of feed rye held by the Danish intervention agency 2. The regions in which the 30 000 tonnes of feed rye are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 n. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 Q, as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 6 February 1992 Denmark notified the Commission that it wished to put up for sale for export 30 000 tonnes of feed rye held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82. the time limit for submission of tenders under the first partial invitation to tender shall expire on 19 February 1992 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 27 May 1992. 4. The tenders shall be lodged with the Danish intervention agency. HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 30 000 tonnes of feed rye held by it. Article 5 The Danish intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telephone, telex or telefax numbers in Annex III .Article 2 1 . The invitation to tender shall cover a maximum of 30 000 tonnes of feed rye to be exported to all third coun ­ tries. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 139, 24. 5 . 1986, p. 36. 0 OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23. 6) OJ No L 288 , 18 . 10. 1991 , p . 21 . 0 OJ No L 331 , 2. 12. 1988, p. 1 . 12. 2. 92 No L 35/19Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1992. For the Commission Ray MAC SHARRY Member of the Commission 12. 2. 92No L 35/20 Official Journal of the European Communities ANNEX I (tonnes) Place of storage Quantity Jylland 15 260 Sjaelland 9 274 Lolland/Falster 4 602 ANNEX II Standing invitation to tender for the export of 30 000 tonnes of feed rye wheat held by the Danish intervention agency (Regulation (EEC) No 327/92) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  235 01 32  236 10 97  236 20 05.